      Case: 1:19-cv-08059 Document #: 1 Filed: 12/09/19 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



 GEORG GUGGENBERGER, a German             )
 citizen and resident,                    )
                                          )          Case No. 1:19-cv-8059
         Plaintiff,                       )
 v.                                       )          Jury Trial Demanded
                                          )
 LOUISREALTY LLC, a              Maryland )
 limited liability company,               )
                                          )
         Defendant.                       )

                                          COMPLAINT


       NOW COMES Plaintiff, George Guggenberger, by and through his attorneys, REINHOLD

F. KRAMMER of MASUDA, FUNAI, EIFERT, & MITCHELL, LTD., and for his Complaint

against Defendant, Louisrealty LLC, states as follows:

                                 NATURE OF THE ACTION

       1.      This action stems from a data breach that resulted in the theft of Plaintiff’s funds.

Plaintiff, Georg Guggenberger (“Plaintiff”), entered into a contract to purchase a certain vehicle

from Chicago Motor Car Corporation (“Dealer”). While negotiating the purchase of this vehicle,

Louisrealty LLC (“Defendant”) intercepted sensitive information related to the transaction.


       2.      Defendant utilized this information to pose as Dealer and to instruct Plaintiff to

wire the purchase amount for the vehicle to Defendant.


       3.      Plaintiff relied upon Defendant’s misrepresentations and wired $128,800.00 to

Defendant without receiving any benefit in exchange for the transaction.
        Case: 1:19-cv-08059 Document #: 1 Filed: 12/09/19 Page 2 of 6 PageID #:2




                                         THE PARTIES

        4.     Plaintiff is a German citizen with his principal place of residence in Germany.


        5.     Defendant is a Maryland limited liability company with its principal place of

business located in Lanham, Maryland.


        6.     Defendant’s sole member is Daniel Louis who resides in Lanham, Maryland.


                                   JURISDICTION & VENUE

        7.     The matter in controversy exceeds, exclusive of interest and costs, the sum of

seventy-five thousand dollars ($75,000.00)


        8.     Jurisdiction in this action is based on diversity of citizenship of the Plaintiff and

Defendant pursuant to 28 U.S.C. § 1332, with venue proper in this District pursuant to 28 U.S.C.

§ 1391.


                                         BACKGROUND

        9.     In early 2019, Plaintiff entered into a contract with Dealer for the purchase of an

antique vehicle for $128,800.00.


        10.    Plaintiff and Dealer partly communicated via e-mail to negotiate the terms of this

agreement.


        11.    Plaintiff received an e-mail from Dealer with instructions on how to wire the

payment to Dealer pursuant to the terms of the agreement.


        12.    Subsequent thereto, and unbeknownst to Plaintiff, Defendant, after having hacked

into Dealer’s computer systems and learning about the terms of the proposed vehicle transaction


                                                  2
#339119v1
        Case: 1:19-cv-08059 Document #: 1 Filed: 12/09/19 Page 3 of 6 PageID #:3




and having seen Dealer’s email related to Dealer’s wire instructions for payment of the vehicle

by Plaintiff, using a nearly identical e-mail address as Dealer and misrepresenting itself as

Dealer, sent an e-mail on February 14, 2019 to Plaintiff stating that Dealer’s wiring instructions

were no longer valid because the account had been closed and that the $128,800.00 should be

wired using different wiring instructions. See Exhibit “A”.


          13.   Plaintiff followed Defendant’s false wiring instructions and remitted payment per

the agreed terms in the amount of $128,800.00.


          14.   Thereafter Dealer informed Plaintiff that it never received the payment.


          15.   Upon information and belief, Plaintiff’s computer network, database, and servers

were never accessed by a third party and instead Dealer’s computer network, database and server

was hacked by Defendant or individuals who control Defendant.


          16.   Defendant utilized the information he or she intercepted from Dealer in order to

pose as Dealer and to instruct Plaintiff to wire to Defendant $128,800.00.


          17.   Upon information and belief, through this unauthorized access by Defendant of

Dealer’s systems, it discovered the terms and conditions of the contract between Plaintiff and

Dealer.


          18.   By utilizing this information, Defendant was able to pose as Dealer and instruct

Plaintiff to remit payment to the wrong bank account.




                                                 3
#339119v1
        Case: 1:19-cv-08059 Document #: 1 Filed: 12/09/19 Page 4 of 6 PageID #:4




                                  COUNT I - CONVERSION

          19.   Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1 through 18 as though fully set forth herein.


          20.   Plaintiff intended to make a wire transfer to Dealer’s account in exchange for a

vehicle from Dealer.


          21.   Upon information and belief, through a scam perpetrated by Defendant, this

payment, through a wrongful conversion, was intercepted by Defendant.


          22.   Defendant is not entitled to the funds intercepted from Plaintiff and intended for

Dealer.


          23.   Plaintiff is entitled to the immediate, absolute, and unconditional possession of

the funds that were intercepted by Defendant.


          24.   Defendant intentionally interfered with Plaintiff’s attempted payment to Dealer

and, through this interference, took dominion over the payment, over which Defendant has no

legal claim.


          25.   Defendant’s interference has deprived Plaintiff of the possession and use of the

funds that were intended for the purchase of the vehicle.


          26.   As a direct and proximate result of the interference, Plaintiff has suffered

damaged in the form of the $128,800.00 payment that was wrongfully converted for the personal

benefit of Defendant.




                                                  4
#339119v1
        Case: 1:19-cv-08059 Document #: 1 Filed: 12/09/19 Page 5 of 6 PageID #:5




        WHEREFORE, Plaintiff, Georg Guggenberger prays that this Court enter judgment in its

favor and against Defendant, Louisrealty, LLC in an amount of $128,800.00, award punitive

damages in Plaintiff’s favor, award pre-judgment and post-judgment interest, and grant any further

relief this Court deems just and appropriate.

                                      COUNT II - FRAUD

        27.    Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraph 1 through 26 as through fully set forth herein.


        28.    Defendant falsely posed as Dealer and improperly instructed Plaintiff to wire

payment for the bargained-for vehicle to Defendant’s bank account.


        29.    These statements and instructions were false statements of material facts.


        30.    Defendant knew that these statements and instructions were false.


        31.    Defendant made these statements and instructions with the intent to induce

Plaintiff to remit payment to Defendant.


        32.    Plaintiff reasonably believed these statements and instructions and acted in

justifiable reliance on the truth of these statements and instructions in instituting the wire

transfer.


        33.    As a direct and proximate result of Defendant’s false statements and instructions,

Plaintiff suffered actual damages.


        34.    Further Defendant has been unjustly enriched by receiving funds from Plaintiff

that were intended for Dealer.



                                                  5
#339119v1
        Case: 1:19-cv-08059 Document #: 1 Filed: 12/09/19 Page 6 of 6 PageID #:6




        WHEREFORE, Plaintiff, Georg Guggenberger prays that this Court enter judgment in its

favor and against Defendant, Louisrealty LLC, in an amount of $128,800.00, award punitive

damages in Plaintiff’s favor, award pre-judgment and post-judgment interest, and grant any further

relief this Court deems just and appropriate.



 Dated: December 9, 2019                        Respectfully submitted,


                                                By: /s/ Reinhold F. Krammer
                                                    Reinhold F. Krammer, Esq.
                                                    Masuda, Funai, Eifert & Mitchell, Ltd.
                                                    203 N. LaSalle Street, Suite 2500
                                                    Chicago, IL 60601
                                                    (312) 245-7500
                                                    Fax: (312) 245-7467
                                                    rkrammer@masudafunai.com

                                                      Attorneys for Plaintiff, George Guggenberger




                                                  6
#339119v1
